Title: To Thomas Jefferson from Madame de Doradour, [12 May 1785]
From: Doradour, Madame de
To: Jefferson, Thomas



[12 May 1785]
ce jeudi a dix heure

Vous serés bien etonné Monsieur de ce que Mr. Doradour ne part pas avec Mr. Adams, mais la voëture ne peut porter qu’une malle, et mon mari ne peut pas s’en aller sans effets. II est dezollee de ce contre tems, mais il est impossible dy parer; il partira par le paquebot de juin; j’ai renvoyée le cabriollet à Mr. Adams.
Mr. De la fayette ne m’a pas envoyée de lettre; avés vous eu la bonté de lui en parler hier au soir? Donnes-moi, Monsieur De vos nouvelles et recevés l’assurance de mon attachement.
